PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/807,191
Filing Date: 8 Nov 2017
Appellant(s): Williams et al.


Dane A. Schad
__________________
Reg. No. 72,890
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 2nd, 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 3-11, 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160313742 A1), herein “Wang”.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1, in further view of Gong et al. (US 9412278 B1) herein “Gong”.
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1, in further view of Ashjaee et al. (US 20150234055 A1) herein “Ashjaee”.

NEW GROUNDS OF REJECTION
No new grounds of rejection have been applied by the examiner.
WITHDRAWN REJECTIONS
No grounds of rejection have been withdrawn by the examiner.
Response to Arguments
Rejections of claims 1 and 14 under 35 U.S.C. 103 as being unpatentable over Wang:
With respect to the rejection of claims 1 and 14 under pre-AIA  35 U.S.C. 103(a) over Wang, the Appellants contend four issues: First, Appellants contend that the Examiner has mixed the embodiments of Wang together without explanation or a reason for such a modification. (Appeal Brief, Page 10, last paragraph-Page 11, first paragraph) Second, Appellants contend that the Examiner conflates the ideas of trajectory peak and peak height. (Appeal Brief, Third, Appellants contend that the Examiner has incorrectly frames what is being claimed in claims 1 and 14 with regards to the elected action and the selected action aspect. (Appeal Brief, Page 11, fifth paragraph) Fourth, Appellants contend that, in the secondary embodiment cited by the Examiner that the grip pressure does not result in adjustment of lift/thrust based on a measured pressure. (Appeal Brief, Page 12, third paragraph)
First Contention
With regards to the first contention, the Appellants contend that that the Examiner has mixed the embodiments of Wang together without explanation or a reason for such a modification, the embodiments being one embodiment in which the drone detects a launch and responds by activating rotors to autonomously fly, and another embodiment where a drone detects a launch and upon detecting zero motion, assumed to be the top of an arc, then activates rotors to hover. (Appeal Brief, Page 10, last paragraph-Page 11, first paragraph) 
The Examiner respectfully disagrees at least in view of Wang Fig. 8 and [0056]:

    PNG
    media_image2.png
    815
    732
    media_image2.png
    Greyscale

[0056] In some embodiments, the positional change or positional state may be caused directly by a human.  FIG. 8 illustrates a method for launching a UAV, in accordance with an embodiment of the present invention.  As illustrated, a person 801 throws or tosses a UAV 802 with non-rotating rotor blades into the air in an arc-like trajectory 803.  At or near the peak of the trajectory 803, the vertical velocity of the UAV becomes zero or close to zero.  Such zero or near-zero vertical velocity can be detected by an onboard or off-board sensor.  In an embodiment, the zero or near-zero vertical velocity may be detected by an inertial sensor and/or visual sensor of the UAV 802.  The sensor may provide the detected data to an onboard controller of the UAV or a remote controller, for example, via a wired or wireless link.  The controller may determine, in response to the detected positional change or state, the suitable actuation signals to provide to one or more rotors of the UAV.  The actuation signals may be generated by an onboard controller, a remote device or a combination thereof.  The actuation signals may cause actuation of the one or more rotors, thereby causing rotation of respective rotor blades 801 to generate the desired lift 807 sufficient to cause the UAV to become autonomously airborne.  For example, UAV may hover over the peak of the trajectory.

Wang [0056] and Fig. 8 describes features that clearly correspond to a single invention that comprises detecting the peak of the trajectory 803 during a throw or toss of UAV 802 by person 801. Wang in no way provides a plurality of competing embodiments that are not compatible with each other in view of the claimed sensor to sense a physical manipulation. The only alternative embodiments described is “In an embodiment, the zero or near-zero vertical velocity may be detected by an inertial sensor and/or visual sensor of the UAV 802.”, which is moot because Applicant is non-specific as to the type of sensor used to sense a physical manipulation.
Second Contention
With regards to the second contention, the Appellants contend that the Examiner conflates the ideas of trajectory peak and peak height. (Appeal Brief, Page 11, third and fourth 
Appellant contends that “the trajectory peak is simply the highest point of a throw arc, whereas the peak height is the vertical distance from the release point to the trajectory peak […] Only the peak height (and not the trajectory peak) varies depending on the strength and angle of the throw.” (Appeal Brief, Page 11, third paragraph) The Examiner respectfully disagrees at least because Appellant’s argument is kinematically incorrect. As admitted by the Appellant, the trajectory peak is the highest point of a throw arc. The peak of the trajectory 803 of Wang absolutely depends on the strength and angle of the throw, and therefore is clearly an aspect of the throw or toss of the UAV of Wang, fully meeting the physical manipulation and aspect of the physical manipulation claimed.
Appellant contends that the action is set to hover when zero velocity is sensed. But the Wang device does not modify this hovering in any way. (Appeal Brief, Page 11, fourth paragraph) While the Examiner agrees that Wang indeed hovers when zero [vertical] velocity is sensed, the Examiner respectfully disagrees that the hovering is not modified in any way at least because Wang [0056], last sentence, specifically states that [the] UAV may hover over the peak of the trajectory, clearly modifying the hovering action’s location based on the peak of the trajectory, fully meeting the claim limitations. 
Appellant contends that the Wang device does not perform a hover height modification according to the throw strength as covered in claims 1 and 14. (Appeal Brief, Page 11, last paragraph-Page 12, second paragraph) As above, this is incorrect at least because Wang [0056], last sentence, specifically states that [the] UAV may hover over the peak of the trajectory, clearly modifying the hovering action based on the peak of the trajectory, clearly modifying the hovering action, and fully meeting the claim limitations.
Third Contention
With regards to the third contention, the Appellants contend that “the Examiner incorrectly frames what is being claimed in claims 1 and 14. Specifically, claims 1 and 14 recite the aspect of the selected action, and not the selected action, is being modified. Nevertheless, the Examiner does not explain how the broadest interpretation of an “aspect of an action” includes activation of rotors. If anything, hovering is an action (conceivably, aspects of such an action might be hover duration and hover orientation). Importantly, no action aspect is modified in Wang because Wang merely passively hovers at the trajectory peak.” (Appeal Brief, Page 11, fifth paragraph) 
The Examiner respectfully disagrees at least because the Appellant does not claim specific aspects of the actions of claims 1 and 14, and therefore the broadest reasonable interpretation of the aspect may include any characteristic of the hover (action) of Wang, including the hover location. (i.e. at the trajectory peak, Wang at [0056]) Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth Contention
With regards to the fourth contention, the Appellants contend that, in the secondary embodiment cited by the Examiner, that the “grip pressure does not result in adjustment of lift/thrust based on a measured pressure [because grip pressure] is a binary conclusion.” (Appeal Brief, Page 12, third paragraph)
The Examiner respectfully disagrees. The second embodiment cited by the Examiner is best represented in Wang, [0005], [0008] and [0009]:
[0005] In yet another embodiment, the present invention provides a method for launching an unmanned rotorcraft comprising one or more rotor blades, at least one sensor being configured to detect release of a grip of said rotorcraft by a hand, the method comprising the steps of: (a) detecting by the sensor, the release of the grip by said hand; and (b) in response to the detected release of the grip, generating an activating signal to actuate the one or more rotor blades of the rotorcraft to generate a lift and/or thrust.
[0008] In some embodiments, detecting the release of the grip of the UAV by a hand (e.g., a mechanical or a human hand) results in one or more of: setting in motion in an arched trajectory, tossing into the air, catapulting into the air, and retracting or allowing said rotorcraft to fall towards the earth.  The release can be effected by releasing any part of the UAV.  Depending on the external structural component of the UAV, the release can involve the release of a hook, a rod, a rope, a bump, a hole, a landing leg, a structural extension, or a loop on the UAV.  The detection of the release can be performed by one or more of the following sensors including without limitation, a touch sensor, a pressure sensor, a temperature sensor, a photosensor, and a magnet.
[0009] In practicing any of the subject methods for launching a UAV, the detected positional change, visual signal, and/or release of the grip to the UAV may trigger the activating the UAV resulting in a lift and/or thrust.  In some embodiments, the lift and/or thrust is generated in less than about 60 seconds, 30 seconds, 10 seconds, 8 seconds, 6 seconds, 5 seconds, 4 seconds, 3 seconds, 2 seconds, 1 second, 0.5 second, 0.1 second, or even 0.01 second upon detecting the said detecting the positional change, visual signal, and/or release of the grip to the UAV.  The activation of the UAV may involve activating one or more rotor blades of a UAV.  In some embodiments, the activation of the UAV is performed when the UAV reaches a vertical velocity of zero.  In some embodiments, upon generating the lift and/or thrust, the UAV hovers over a designated location.

Applicant argues that the grip pressure is a binary conclusion. This is conjecture not supported by fact. In fact Wang [0008] describes that the detection of the release can be performed by… a pressure sensor, [and] a temperature sensor. Pressure and temperature measurements are not binary in nature. Therefore this argument is not convincing.
Rejections of claims 3 and 16 under 35 U.S.C. 103 as being unpatentable over Wang:
With respect to the rejection of claims 3 and 16 under pre-AIA  35 U.S.C. 103(a) over Wang, the Appellants contend four issues: First, Appellants contend that the detected release is Second, Appellants contend that the drone release does not indicate where it was gripped or with what pressure it was gripped. Third, Appellants contend that the Examiner fails to explain how “detected release” can be considered a physical manipulation aspect or how an aspect of the selected action is modified according to the physical manipulation aspect. Fourth, Appellants contend that in Wang no modification is achieved based on grip location or grip pressure. (Appeal Brief, Page 13, second paragraph)
First Contention
With regards to the first contention, Appellants contend that the detected release is a binary condition. (Appeal Brief, Page 13, second paragraph) The Examiner respectfully disagrees at least as stated in the fourth contention of part a), above. For clarity, this is conjecture not supported by fact. In fact Wang [0008] describes that the detection of the release can be performed by… a pressure sensor, [and] a temperature sensor. Pressure and temperature measurements are not binary in nature.
Second Contention
With regards to the second contention, Appellants contend that the drone release does not indicate where it was gripped or with what pressure it was gripped. (Appeal Brief, Page 13, second paragraph) The Examiner respectfully disagrees, at least per the First Contention above, wherein a pressure detection from a pressure sensor is clearly not binary in nature. Further, the location of the installed sensor onboard the UAV of Wang is clearly known in Wang, and therefore contending that Wang does not know where it was gripped is inherently incorrect. 
Third Contention
With regards to the third contention, Appellants contend that the Examiner fails to explain how “detected release” can be considered a physical manipulation aspect or how an 
The Examiner respectfully disagrees at least due to the explanations given in regards to claim 1 and 14 in the most recent Office Action dated August 21, 2020, and elaborated on above. For clarity, it is the position of the Examiner that the grip is clearly a physical manipulation, and the grip pressure is clearly an aspect of the grip.
Fourth Contention
With regards to the fourth contention, Appellants contend that in Wang no modification is achieved based on grip location or grip pressure. (Appeal Brief, Page 13, second paragraph) It is admitted by the Examiner that the aspects of the grip release do not appear to explicitly effect the various actions of Wang [0008], or the time delay of Wang [0009]. However, it is clear that grip pressure is determined during launching, and can be considered an aspect of the throw or toss of Wang. It is therefore the position of the Examiner that at the time of filing, one of ordinary skill in the art could have modified the grip pressure of Wang such that the aspects of the detected grip pressure dictate the various results of Wang [0008], or the time delay of Wang [0009], with the motivation of simplifying UAV landing and takeoff for amateur UAV users with little training or practice. Further, the results of this modification would have been predictable.
Rejections of claims 4 and 17 under 35 U.S.C. 103 as being unpatentable over Wang:
With respect to the rejection of claims 4 and 17 under pre-AIA  35 U.S.C. 103(a) over Wang, the Appellants contend three issues: First, Appellants contend that “the Examiner fails to adequately explain how [the peak of the trajectory, flinging the UAV toward a certain direction, and throwing or tossing the UAV] can be considered a physical manipulation aspect or how an aspect of the selected action.” (Appeal Brief, Page 13, last paragraph-Page 14, first paragraph) Second, Appellants contend that the “fling[ing] the UAV toward a certain direction” does not Third, Appellants contend that the throw or toss of Wang does not have the significance implied by the Examiner. (Appeal Brief, Page 14, third paragraph) 
First Contention
With regards to the first contention, the Appellants contend that the Examiner fails to adequately explain how the peak of the trajectory can be considered a physical manipulation aspect of throw intensity. (Appeal Brief, Page 13, last paragraph-Page 14, first paragraph) 
The Examiner respectfully disagrees at least as detailed on the Office Action dated 08/21/2020 that describes the peak of the trajectory being inherently proportional to the intensity of the throw, a point not addressed by the Appellant. This is ultimately a continuation of the arguments from the second contention of part a) above detailing how the peak trajectory is an aspect of the physical manipulation (i.e. a throw or toss) of Wang, [0056]. Clearly the strength (i.e. the intensity) of the throw is kinematically directly proportional to how high the UAV’s peak trajectory will be for the given upward throwing angle shown in Fig. 8 of Wang. Arguments regarding the kinematics involved appear to be kinematically incorrect.
Second Contention
With regards to the second contention, the Appellants contend that the “fling[ing] the UAV toward a certain direction” does not have the significance implied by the Examiner. Appellant contends that the “specific direction is clearly irrelevant in the Wang methods (“certain direction” being used in a literary sense to illustrate that a deliberate throw is being made). Instead, the UAV merely detects acceleration (signifying a physical manipulation) and launches as a result.” (Appeal Brief, Page 14, second paragraph)
The Examiner respectfully disagrees. Wang [0081] clearly describes detection of a positional change such as fling[ing] the UAV toward a certain direction… detected by an onboard 
Third Contention
With regards to the third contention, the Appellants contend that the throw or toss of Wang does not have the significance implied by the Examiner. (Appeal Brief, Page 14, third paragraph) The Examiner respectfully disagrees at least because Merriam-Webster dictionary defines a toss as to throw with a quick, light, or careless motion or with a sudden jerk. Merriam-Webster dictionary further defines a throw as to propel through the air by a forward motion of the hand and arm. 
Clearly the plain meaning of a toss is known as a type of throw, but with very specific characteristics. 
Rejections of claims 5 and 18 under 35 U.S.C. 103 as being unpatentable over Wang:
With respect to the rejection of claims 5 and 18 under pre-AIA  35 U.S.C. 103(a) over Wang, the Appellants generally contend two issues: First, the Appellants that “the Examiner nominally points to a positional change, a change in location with respect to a reference object, and GPS information but fails to explain how they satisfy the claim language.” (Appeal Brief, Page 15, second paragraph) Second, Appellants contend that “These examples in Wang are used solely to detect launch, which at best is a physical manipulation.” (Appeal Brief, Page 15, second paragraph) 
First Contention

The Examiner respectfully disagrees. As has been outlined in the Final Office action dated August 21, 2020 and repeated above, Wang [0081] clearly discloses detection of a throw or toss direction. Further, Wang [0015] discloses:
[0015] The sensor of the foregoing UAV can be configured to detect a positional change of the UAV, a visual signal, and/or a release of the grip of the UAV by a hand.  In some embodiments, a sensor for sensing the positional change is a visual sensor, an inertial sensor (including but not limited to a gyroscope and an accelerometer), a GPS receiver, a magnetometer, compass, or an altimeter.  One or more of these types of sensors can be utilized, alone or collectively, to sense any one or combination of the following: a change in velocity, a change of acceleration, a change in orientation of the UAV, and a change in location with respect to a reference object.
Because the citations are explicitly pointed out, it is the position of the Examiner that the citations to Wang [0015] are reasonably clear.  A throw launch direction relative to compass direction is understood to be an aspect clearly suggested by Wang, as cited. Further, Wang clearly detects a change in location with respect to a reference object, clearly equivalent to the claimed physical manipulation aspect including a throw launch direction relative to another object. Applicant has not provided any factual arguments as to why the citations to Wang [0015] are not equivalent to or at least suggestive of the aspects of claims 5 and 18, and therefore are not persuasive.
Second Contention

The Examiner respectfully disagrees. The aspects claimed include a throw launch direction relative to compass directions, a throw launch direction relative to another object, and a throw launch direction relative to a GPS coordinate system. Wang clearly discloses sensors capable of detecting all three of the throw launch directional aspects of claims 5 and 18, as well as determination of a thrown direction, as cited. Applicant has not provided any meaningful arguments based on fact as to why the citations to Wang [0015] are not equivalent to or at least suggestive of the aspects of claims 5 and 18, and therefore are not persuasive.
Rejections of claims 6 and 19 under 35 U.S.C. 103 as being unpatentable over Wang:
With respect to the rejection of claims 6 and 19 under pre-AIA  35 U.S.C. 103(a) over Wang, the Appellants generally contend two issues: First, the Appellants contend that “The Examiner incorrectly relies on a section in Wang that discusses how the UAV determines whether the UAV has been released.” (Appeal Brief, Page 16, first paragraph) Second, Appellants contend that “The Examiner solely mentions “release of the grip”, without explaining how it can be considered a position of the UAV at a release point of the physical manipulation.” (Appeal Brief, Page 16, second paragraph) 
First Contention
With regards to the first contention, Appellants contend that “The Examiner incorrectly relies on a section in Wang that discusses how the UAV determines whether the UAV has been released.” (Appeal Brief, Page 16, first paragraph) Specifically, a sensor detects contact or lack of contact with a holding member of the UAV. The UAV then actuates its rotor blades to begin flight, pars. [0058] and [0059].

Further, Appellant has not provided any meaningful arguments based on fact as to why the proximity sensor of Wang [0052], as cited, is not equivalent to the claimed proximity sensor. Therefore this is not persuasive.
Second Contention
With regards to the second contention, Appellants contend that “The Examiner solely mentions “release of the grip”, without explaining how it can be considered a position of the UAV at a release point of the physical manipulation.” (Appeal Brief, Page 16, third paragraph)
The Examiner respectfully disagrees at least because the rejection is reasonably clear. Wang [0059], as cited, describes detecting the release of the grip by a mechanical or human hand, and an onboard or remote controller of the UAV then generating actuation signals that cause the activation of the UAV in response, and therefore the UAV of Wang detects the release point of the physical manipulation. Further, the UAV of Wang is persistently monitored for positional changes, at least as previously cited. However, for clarity, this may be better described in [0061]:
[0061] In some embodiments, the UAV may autonomously start or activate the rotors and rotor blades in response to detected positional change of the UAV and/or detected release of the UAV from the mechanical hand 906, similar to that discussed in connection with FIG. 8.

Therefore, Wang at minimum clearly suggests detection of the position of the release point of the physical manipulation in order to autonomously start or activate the rotors and rotor blades.
 Rejections of claims 7 and 20 under 35 U.S.C. 103 as being unpatentable over Wang:
With respect to the rejection of claims 7 and 20 under pre-AIA  35 U.S.C. 103(a) over Wang, the Appellants generally contend two issues: First, the Appellants contend that the aspects claimed in groups a), b) and c) are not individually met. (Appeal Brief, Page 17, first paragraph-page 18, second paragraph) Second, Appellants contend that “the Examiner asserts, with only conclusory statements, that it would be obvious to utilize the above features together merely because they were disclosed individually.” (Appeal Brief, Page 18, third paragraph) 
First Contention
With regards to the first contention, Appellants contend that the aspects claimed in groups a), b) and c) are not individually met, and are addressed as follows: 
Appellants argue that the Examiner does not provide any explanation as to how the “touch sensor, pressure sensor” of Wang [0059] meets the limitation of grip location and/or grip pressure of group a) of claim 7 and 20. (Appeal Brief, Page 17, first paragraph) As grip pressure is a repeated argument, the Examiner respectfully points to the explanations in the fourth contention of part a, above in regards to grip pressure. 
In regards to grip location, a UAV with an installed touch sensor or pressure sensor as described in Wang [0059] inherently includes a location of said touch sensor or pressure sensor. For example, Wang [0063] describes a person withdrawing the support of the hand from the UAV, and detecting the release of the UAV via a contact sensor. The contact sensor inherently includes a location on the UAV where the grip is detected, such as the bottom of the UAV in the case where the support of the palm of the hand is withdrawn from the UAV, as described in Wang, [0063]. 
Appellants argue that the Examiner does not provide any explanation as to how the inertial sensor of Wang [0056] meets the limitation of a throw intensity of group b) of claim 7 
Appellants argue that flinging the UAV toward a certain direction (Wang, [0081]) does not meet the subsequent portions of group b) of claim 7 and 20. (Appeal Brief, Page 17, third paragraph) These are repeated arguments, and therefore the Examiner respectfully disagrees at least in view of the explanations in the second contention of part c, above regarding detection of the direction of the fling of Wang.
Appellants argue that Wang does not disclose or suggest a throwing motion aspect being a throw type, and does not meet the subsequent portions of group b) of claim 7 and 20. (Appeal Brief, Page 17, last paragraph-page 18, first paragraph) The Examiner respectfully disagrees, however this is moot in view of the other aspects of group b) being met, as detailed above rendering the throwing motion aspect as optional.
Appellants argue that Wang does not disclose or suggest a position of the at least partially autonomous device at a release point of the throwing motion. (Appeal Brief, Page 18, second paragraph) These are repeated arguments, and therefore the Examiner respectfully disagrees at least in view of the explanations in the second contention of part e, above regarding detection of release point of the throwing motion of Wang.
Second Contention
With regards to the second contention, Appellants contend that “the Examiner asserts, with only conclusory statements, that it would be obvious to utilize the above features together merely because they were disclosed individually.” (Appeal Brief, Page 18, third paragraph) Appellant further argues that “Wang’s approach is to identify, in the most direct and 
The Examiner respectfully disagrees at least because a search of Wang shows no presence of neither the terms “ready to launch”, nor finding the “most direct and straightforward” way towards being ready to launch in any meaningful way. This statement has no basis of fact, and is therefore incorrect.
Appellant argues that Wang allows a user to unskillfully throw the UAV and achieve a basic maneuver such as hovering. One skilled in the art would not try to add complications and modifications to achieve this objective. (Appeal Brief, Page 18, third paragraph) The Examiner again respectfully disagrees at least because a search of Wang shows no presence or discussion of user skill level, or description of the hovering maneuver as “basic”. This has no basis of fact and is therefore also incorrect.
The Applicant then systematically attacks the reasoning for the explained modification without any basis of fact, (Appeal Brief, Page 18, third paragraph) and is therefore not persuasive. 
Rejections of claims 10 and 23 under 35 U.S.C. 103 as being unpatentable over Wang:
With respect to the rejection of claims 10 and 23 under pre-AIA  35 U.S.C. 103(a) over Wang, the Appellants generally contend one issue: Appellants contend that the citations to Wang [0005] do not disclose or suggest one of a start delay, duration, intensity, speed, linear direction, rotational direction, and path. (Appeal Brief, Page 19, first paragraph) The Examiner respectfully disagrees. 
As a preliminary matter, the terms start delay, duration, intensity, speed, linear direction, rotational direction, and path are non-specific as to what they refer too. Therefore, it should be noted that “intensity” may be met by the throw intensity of Wang, as discussed above 
Wang [0005] as well as previously citations of Wang describe generally launching an unmanned rotorcraft by detecting the release of a grip by a hand, and generating an activating signal to actuate the one or more rotor blades of the rotorcraft to generate a lift and/or thrust. This action generally includes a plurality of measured “aspects” that meet the limitations of claims 10 and 23, such as duration of flight and intensity of rotor actuation, or intensity of the lift and/or thrust of the UAV. 
It should further be noted that Wang also further discloses a plurality of other aspects throughout that also meet the limitations of claims 10 and 23 not cited by the Examiner, such as the start delays of Wang [0009], predetermined flight Path of Wang [0097], the predetermined period of time (i.e. the claimed duration) of detecting human hand contact of Wang [0075]-[0076]. Therefore, this argument is not persuasive.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON R ROBERSON/Examiner, Art Unit 3669                                                                                                                                                                                                        
Conferees:
/RACHID BENDIDI/Primary Examiner, Art Unit 3667   
                                                                                                                                                                                                     /JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal